FILED
                             NOT FOR PUBLICATION                              JAN 06 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30093

               Plaintiff - Appellee,             D.C. No. 1:06-CR-00104-RFC

   v.

 LAYMON PARKER McGAUHEY III,                     MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                  Richard F. Cebull, Chief District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Laymon Parker McGauhey III appeals from the 235-month sentence

imposed following his guilty-plea conviction for transportation of child

pornography, in violation of 18 U.S.C. § 2252A(a)(1). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JC/Research
pursuant to 28 U.S.C. § 1291, and we affirm.

        McGauhey contends the district court abused its discretion by imposing a

sentence consecutive to his Nevada state sentence of life with parole eligibility

after 120 months because the 235-month consecutive sentence is greater than

necessary to accomplish the 18 U.S.C. § 3553(a) goals and is therefore

substantively unreasonable. In light of the totality of the circumstances of this case

and the § 3553(a) sentencing factors, the sentence is not substantively

unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

        AFFIRMED.




JC/Research                                2                                    09-30093